         Case 6:20-cv-00785-MK             Document 21               Filed 06/02/20      Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON
                                        EUGENE DIVISION


NORTHPOINT COMMERCIAL FINANCE                                  Case No. 6:20-cv-00785-MK
LLC, a Delaware limited liability company,
               Plaintiff,

       v.
                                                               ORDER GRANTING PLAINTIFF’S
AL’S TRAILER SALES OF SALEM, INC.,                             MOTION FOR TEMPORARY
an Oregon corporation; SUTHERLIN RV,                           RESTRAINING ORDER, PRELIMINARY
INC., an Oregon corporation; REALITY RV                        INJUNCTION, AND PROVISIONAL
AND TRAILERS INC., an Oregon                                   PROCESS – REPLEVIN AND CLAIM
corporation; A.O.A. GROUPS, INC., a                            AND DELIVERY
California corporation; 4843 PORTLAND
ROAD, LLC, an Oregon limited liability
company; 347 MYRTLE STREET LLC, an
Oregon limited liability company; JAMIE L.
MCGOWEN; MURLYN MCGOWEN;
SADIA SYED; NASEEMA DHAR; and
UNDLEEB Y. DHAR,

               Defendants.

                                                   ORDER

       This matter came before the Court on Plaintiff’s Motion For Temporary Restraining Order,

Order To Show Cause Why Preliminary Injunction Should Not Issue, And Order For Provisional

Process – Replevin And Claim And Delivery pursuant to Fed. R. Civ. P. 64 and 65 and ORCP 83

                    3
and 85 [Docket No. _____] (the “Motion”). The Court having reviewed the Motion and supporting

declarations of Brent Layton, Richard Molyneux, Wesley Waters, and Robert Palmer, and

considered the evidence, the law, and the arguments of the parties, it is

       ORDERED:

       1.      Plaintiff’s Motion is GRANTED;


ORDER GRANTING PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, AND PROVISIONAL PROCESS – REPLEVIN AND CLAIM
AND DELIVERY - Page 1


                                       SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                             1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                   TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
           Case 6:20-cv-00785-MK                Document 21               Filed 06/02/20      Page 2 of 2




         FURTHER ORDERED:

         2.       Defendants Al’s Trailer Sales of Salem, Inc., Sutherlin RV, Inc., and Reality RV

and Trailers Inc. (collectively, the “Borrower Defendants”) shall immediately upon receipt by any

means of this Order, grant Northpoint access to their lots and any and all of Northpoint’s Collateral,

wherever located, which is in the Borrower Defendants’ possession, custody, or control, to enable

Northpoint recover Northpoint’s Collateral;

         3.       The Borrower Defendants shall cooperate with Northpoint’s efforts to repossess

Northpoint’s Collateral, and to facilitate Northpoint in accessing the Borrower Defendants’ lots,

and anywhere Northpoint’s Collateral is located, to provide keys to locks and combinations to

locks, and take all other necessary steps to allow Northpoint to remove Northpoint’s Collateral;

         4.       The Borrower Defendants shall immediately turn over to Northpoint any and all of

Northpoint’s Collateral that the Borrower Defendants have removed from their lots without

authorization from Northpoint or otherwise have in their possession and control; and

         5.       The Borrower Defendants and their employees, other agents, and all persons in

concert with them shall not hinder, imped, or otherwise interfere with Northpoint’s efforts to

recover Northpoint’s Collateral.

         6.                                                     XXX
                  Plaintiff shall post a bond in the amount of _______.

                       2nd day of June, 2020.
         Entered this _____


                                                           s/Michael J. McShane
                                                         _______________________________
                                                         Michael J. McShane
                                                         United States District Judge

*25745-001\PROPOSED ORDER GRANTING MOTION FOR TRO (03454416);1




ORDER GRANTING PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION, AND PROVISIONAL PROCESS – REPLEVIN AND CLAIM
AND DELIVERY - Page 2


                                            SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                  1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                        TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
